Exhibit 10.1

 

CENTENE CORPORATION

NON-EMPLOYEE DIRECTORS

DEFERRED STOCK COMPENSATION PLAN

 

ARTICLE I

INTRODUCTION

 

I.1 Establishment. Centene Corporation (the “Company”) hereby establishes the
Centene Corporation Non-Employee Directors Deferred Stock Compensation Plan (the
“Plan”) for those directors of the Company who are not employees of the Company
or any of its subsidiaries or affiliates. The Plan allows Non-Employee Directors
to defer the receipt of cash compensation and to receive such deferred
compensation in the form of Shares.

 

I.2 Purpose. The Plan is intended to advance the interests of the Company and
its stockholders by providing a means to attract and retain qualified persons to
serve as Non-Employee Directors and to promote ownership by Non-Employee
Directors of a greater proprietary interest in the Company, thereby aligning
such Directors’ interests more closely with the interests of stockholders of the
Company.

 

I.3 Effective Date. The Plan shall become effective as of September 15, 2004
(the “Effective Date”).

 

ARTICLE II

DEFINITIONS

 

II.1 “Board” means the Board of Directors of the Company.

 

II.2 “Change in Control” means the occurrence of any of the following:

 

  (a) Any “Person” (having the meaning ascribed to such term in Section 3(a)(9)
of the Securities Exchange Act of 1934, as amended (“1934 Act”) and used in
Sections 13(d) and 14(d) thereof, other than (A) Persons, who, on the Effective
Date of the Plan, are beneficial owners (within the meaning of Rule 13d-3 under
the 1934 Act) directly or indirectly of twenty-five percent (25%) or more of the
Company’s then outstanding voting securities entitled to vote generally in the
election of directors (“Voting Securities”) or (B) a group which includes one or
more Plan participants, is or become beneficial owners directly or indirectly of
fifty percent (50%) or more of the combined voting power of the Company’s Voting
Securities.

 

  (b) If individuals who, as the Effective Date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board) cease for any reason to
constitute at least a majority of the Board of Directors of the Company;
provided, however, that an individual becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders,
was approved by at least



--------------------------------------------------------------------------------

a majority of the directors then comprising the Incumbent Board shall be
included within the definition of Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual election contest (or such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board.

 

  (c) The shareholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the Voting Securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into Voting Securities of the surviving entity) at least fifty
percent (50%) of the combined voting power of the Voting Securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation.

 

  (d) The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition of all or substantially all of the assets of the Company, other than
a sale or disposition by the Company of all or substantially all of the assets
of the Company to an entity at least fifty percent (50%) of the combined voting
securities of which are owned by shareholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
transaction.

 

II.3 “Committee” means the Board or a committee appointed to administer the Plan
under Article IV.

 

II.4 “Common Stock” means the Company’s class of capital stock designated as
Common Stock, par value one tenth of one cent ($0.001) per share, or, in the
event that the outstanding shares of Common Stock are after the Effective Date
recapitalized, converted into or exchanged for different stock or securities of
the Company, such other stock or securities.

 

II.5 “Company” means Centene Corporation, a Delaware corporation, or any
successor thereto.

 

II.6 “Deferral Date” means the date Fees would otherwise have been paid to the
Participant.

 

II.7 “Deferral Election” means a written election to defer Fees under the Plan.

 

II.8 “Director” means any individual who is a member of the Board.

 

II.9 “Fair Market Value” of a share of Common Stock on a given valuation date
means (i) the closing sales price for such Common Stock reported on the New York
Stock Exchange on the date immediately preceding such valuation date, (ii) if
the Common Stock is not listed on the New York Stock Exchange, the closing sales
price for such Common Stock as reported for the date immediately preceding such
valuation date on the principal stock exchange or quotation system in the U.S.
on which Common Stock is listed or quoted (as determined by



--------------------------------------------------------------------------------

the Committee), or (iii) if neither of the preceding clauses is applicable, the
fair market value of a share of Common Stock as determined in good faith by the
Board and stated in writing in a notice delivered to the holders of Common Stock
involved. If no sale of Common Stock occurs on such valuation date, but there
were sales reported within a reasonable period both before such valuation date,
the closing sales price for such Stock on the nearest date before such valuation
date shall be used.

 

II.10 “Fees” means all or part of any retainer or meeting fees payable in cash
to a Non-Employee Director in his or her capacity as a Director. Fees shall not
include any expenses paid directly or through reimbursement.

 

II.11 “Non-Employee Director” means a Director who is not an employee of the
Company or any of its subsidiaries or affiliates. For purposes of the Plan, an
employee is an individual whose wages are subject to withholding of federal
income tax under Section 3401 of the Internal Revenue Code of 1986, as amended.

 

II.12 “Participant” means a Non-Employee Director who defers Fees under Article
VI of the Plan.

 

II.13 “Secretary” means the Secretary or any Assistant Secretary of the Company.

 

II.14 “Shares” means shares of the Common Stock.

 

II.15 “Stock Units” means the credits to a Participant’s Stock Unit Account
under Article VI of the Plan, each of which represents the right to receive one
Share upon settlement of the Stock Unit Account.

 

II.16 “Stock Unit Account” means the bookkeeping account established by the
Company pursuant to Section VI.5.

 

II.17 “Termination of Service” means termination of service as a Director for
any reason.

 

ARTICLE III

SHARES AVAILABLE UNDER THE PLAN

 

Subject to adjustment as provided in Article X, the maximum number of Shares
that may be distributed in settlement of Stock Unit Accounts under the Plan
shall be two hundred fifty thousand (250,000). Such Shares may include
authorized but unissued Shares, treasury Shares or Shares that have been
reacquired by the Company.

 

ARTICLE IV

ADMINISTRATION

 

The Plan shall be administered by the Board or such other committee as may be
designated by the Board. The Committee shall have the authority to make all
determinations it deems necessary or advisable for administering the Plan,
subject to the express provisions of the



--------------------------------------------------------------------------------

Plan. Notwithstanding the foregoing, no Director who is a Participant under the
Plan shall participate in any determination relating solely or primarily to his
or her own Shares, Stock Units or Stock Unit Account.

 

ARTICLE V

ELIGIBILITY

 

Each person who is a Non-Employee Director on a Deferral Date shall be eligible
to defer Fees payable on such date in accordance with Article VI of the Plan. If
any Non-Employee Director subsequently becomes an employee of the Company or any
of its subsidiaries, but does not incur a Termination of Service, such Director
shall continue as a Participant with respect to Fees previously deferred, but
shall cease eligibility with respect to all future Fees, if any, earned while an
employee.

 

ARTICLE VI

DEFERRAL ELECTIONS IN LIEU OF CASH PAYMENTS

 

VI.1 General Rule. Each Non-Employee Director may, in lieu of receipt of Fees,
defer fifty percent (50%) or one hundred percent (100%) of such Fees in
accordance with this Article VI, provided that such Non-Employee director is
eligible under Article V of the Plan to defer such Fees at the date any such
Fees are otherwise payable. A Director may only elect to defer fifty percent
(50%) or one hundred percent (100%) of his or her Fees.

 

VI.2 Timing of Election. Each Non-Employee Director who is serving on the Board
on the Effective Date may make a Deferral Election at any time prior to the
Effective Date for Fees for services rendered and payable on or after the
Effective Date. Any person who is not then serving as a Non-Employee Director
may make a Deferral Election within thirty (30) days after commencing to serve
as a Non-Employee Director, effective for Fees for services rendered and payable
after the date such election is made. A Non-Employee Director who does not make
a Deferral Election when first eligible to do so may make a Deferral Election at
such time before the first day of any subsequent calendar year for which such
Deferral Election shall be effective, in accordance with administrative
procedures established with respect to the Plan.

 

VI.3 Effect and Duration of Election. A Deferral Election shall apply to Fees
for services rendered and payable after the date such election is made and shall
be deemed to be continuing and applicable to all Fees payable in subsequent
calendar years, unless the participant revokes or modifies such election by
filing a new election form at such time before the first day of any subsequent
calendar year in accordance with administrative procedures established with
respect to the Plan, effective for all Fees for services rendered and payable on
and after the first day of such subsequent calendar year.

 

VI.4 Form of Election. A Deferral Election shall be made in a manner
satisfactory to the Committee. Generally, a Deferral Election shall be made by
completing and filing the specified election form with the Secretary or his or
her designee within the period described in Section VI.2 or Section VI.3.



--------------------------------------------------------------------------------

VI.5 Establishment of Stock Unit Account. The Company shall establish a Stock
Unit Account for each Participant. All Fees deferred pursuant to this Article VI
shall be credited to the Participant’s Stock Unit Account as of the Deferral
Date and converted to Stock Units. The number of Stock Units credited to a
Participant’s Stock Unit Account as of a Deferral Date shall equal the amount of
the deferred Fees divided by the Fair Market Value of a Share on such Deferral
Date, with fractional units calculated (and rounded) to three decimal places.
Fractional Stock Units shall be credited cumulatively, but any fractional Stock
Unit in a Participant’s Stock Unit Account at the time of a distribution under
Article VII shall be converted into cash equal to the Fair Market Value of a
corresponding fractional Share on the date of distribution.

 

VI.6 Crediting of Dividend Equivalents. As of each dividend payment date with
respect to Shares, each Participant shall have credited to his or her Stock Unit
Account a dollar amount equal to the amount of cash dividends that would have
been paid on the number of Shares equal to the number of Stock Units credited to
the Participant’s Stock Unit Account as of the close of business on the record
date for such dividend. Such dollar amount shall then be converted into a number
of Stock Units equal to the number of whole and fractional Shares that could
have been purchased with such dollar amount at Fair Market Value on the dividend
payment date.

 

ARTICLE VII

SETTLEMENT OF STOCK UNITS

 

VII.1 Timing of Payment. A Participant shall receive or begin receiving a
distribution of his or her Stock Unit Account in the manner described in Section
VII.2 either (i) on or as soon as administratively feasible after the first day
of the second full calendar month immediately following the month in which the
Participant incurs a Termination of Service (but not less than six months after
the Participant has made a Deferral Election), (ii) if the Participant has made
an election to defer payment in accordance with this Section, on or as soon as
administratively feasible after the date specified by the Participant in such
election, or (iii) if elected by the Participant, upon a Change of Control. A
Participant must deliver an election to defer the distribution or commencement
of distribution beyond the date applicable in clause (i) to the Secretary or his
or her designee at the time that the Participant makes the deferral election
pursuant to Article VI. A Participant may make an election to make a subsequent
deferral election at least one (1) year (or such longer period determined by the
Committee) before the earlier of the date on which the Participant incurs a
Termination of Service or the previously designated distribution date.

 

VII.2 Payment Options. A Deferral Election filed under Article VI shall specify
whether the Participant’s Stock Unit Account is to be settled by delivering to
the Participant the number of Shares equal to the number of whole Stock Units
then credited to the Participant’s Stock Unit Account, in either (i) a lump sum,
or (ii) substantially equal annual installments over a period not to exceed five
(5) years. A Participant may change the manner in which his or her Stock Unit
Account is distributed by delivering a new election form to the Secretary or to
his or her designee at least one (1) year (or such longer period determined by
the Committee) before the earlier of the date on which the Participant incurs a
Termination of Service or the previously designated distribution date.



--------------------------------------------------------------------------------

VII.3 Payment Upon Death of a Participant. If a Participant dies before the
entire balance of his or her Stock Unit Account has been distributed, the
balance of the Participant’s Stock Unit Account shall be paid in Shares as soon
as administratively feasible after the Participant’s death, to the beneficiary
designated by the Participant under Article IX.

 

VII.4 Continuation of Dividend Equivalents. If the distribution of Shares is
deferred pursuant to Section VII.2, the Participant’s Stock Unit Account shall
continue to be credited with dividend equivalents as provided in Section VI.6 on
the undistributed Stock Units until the entire balance of the Participant’s
Stock Unit Account has been distributed.

 

ARTICLE VIII

UNFUNDED STATUS

 

VIII.1 General. The interest of each Participant in any Fees deferred under the
Plan (and any Stock Units or Stock Unit Account relating thereto) shall be that
of an unsecured general creditor of the Company. Stock Unit Accounts, and Stock
Units credited thereto, shall at all times be maintained by the Company as
bookkeeping entries evidencing unfunded and unsecured general obligations of the
Company. Except as provided in Section VIII.2, any money or other assets set
aside or earmarked for the purpose of satisfying the obligations of the Company
hereunder shall at all times be the property of the Company and the Participant
shall have no interest in such assets other than as an unsecured general
creditor of the Company.

 

VIII.2 Trust. To the extent determined by the Board, the Company may transfer
funds necessary to fund all or part of the payments under the Plan to a trust;
provided, the assets held in such trust shall remain at all times subject to the
claims of the general creditors of the Company. No participant or beneficiary
shall have any interest in the assets held in such trust or in the general
assets of the Company other than as an unsecured general creditor.

 

ARTICLE IX

DESIGNATION OF BENEFICIARY

 

Each Participant may designate, on a form provided by the Committee, one or more
beneficiaries to receive payment of the Participant’s Stock Unit Account in the
event of such Participant’s death. The Company may rely upon the beneficiary
designation list filed with the Committee, provided that such form was executed
by the Participant or his or her legal representative and filed with the
Committee prior to the Participant’s death. If a Participant has not designated
a beneficiary, or if the designated beneficiary is not surviving when a payment
is to be made to such person under the Plan, the beneficiary with respect to
such payment shall be the Participant’s surviving spouse, or if there is no
surviving spouse, the Participant’s estate.

 

ARTICLE X

ADJUSTMENT PROVISIONS

 

In the event of a reorganization, recapitalization, stock split, stock dividend,
spin-off, combination, corporate exchange, merger, consolidation or other change
in the Common Stock or any distribution to stockholders of Common Stock other
than cash dividends or any



--------------------------------------------------------------------------------

transaction determined in good faith by the Board or Committee to be similar to
the foregoing, the Board or Committee shall make appropriate equitable changes
in the number and type of Shares authorized by this Plan, and the number and
type of Shares to be delivered upon settlement of Stock Unit Accounts under
Article VII.

 

ARTICLE XI

GENERAL PROVISIONS

 

XI.1 No Stockholder Rights Conferred. Nothing contained in the Plan will confer
upon any Participant or beneficiary any rights of a Stockholder of the Company,
unless and until Shares are in fact issued or transferred to such Participant or
beneficiary in accordance with Article VII.

 

XI.2 Changes to The Plan. The Board may amend, alter, suspend, discontinue,
extend, or terminate the Plan without the consent of Participants; provided, no
action taken without the consent of an affected Participant may materially
impair the rights of such Participant with respect to any Stock Units credited
to his or her Stock Unit Account at the time of such change or termination
except that the Board may without the consent of any Participant terminate the
Plan and distribute Shares with respect to Stock Units then credited to
Participant’s Stock Unit Account upon a Change in Control.

 

XI.3 Compliance With Laws and Obligations. The Company will not be obligated to
issue or deliver Shares in connection with the Plan in a transaction subject to
the registration requirements of the Securities Act of 1933, as amended, or any
other federal or state securities law, any requirement under any listing
agreement between the Company and any national securities exchange or automated
quotation system or any other laws, regulations, or contractual obligations of
the Company, until the Company is satisfied that such laws, regulations and
other obligations of the Company have been complied with in full. Certificates
representing Shares delivered under the Plan will be subject to such
restrictions as may be applicable under such laws, regulations and other
obligations of the Company.

 

XI.4 Limitations on Transferability. Stock Units and other rights under the Plan
may not be assigned, pledged, mortgaged, hypothecated or otherwise encumbered,
and shall not be subject to the claims of creditors of any Participant.

 

XI.5 Governing Law. The validity, construction and effect of the Plan and any
agreement hereunder will be determined in accordance with the Delaware General
Corporation Law.

 

XI.6 Plan Termination. Unless earlier terminated by action of the Board pursuant
to Section XI.2, the Plan will remain in effect until such time as no Shares
remain available for delivery under the Plan and the Company has no further
rights or obligations under the Plan.